DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 12, 13, and 16 are objected to because of the following informalities:  
In Claim 10, in the final line of the claim, change “ellipse” to --elliptical segment--”.  
In Claim 12, in the final line of the claim, change “ellipse” to --elliptical segment--”.  
In Claim 13, in the final line of the claim, change “ellipse” to --elliptical segment--”.  
In Claim 16, in lines 15, 18, and 21 of the claim, change “ellipse” to --elliptical segment--”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 11, in the final two lines of the claim, it is unclear what is being recited by “wherein the elliptical segment opens in direction opposite bend line.”  Claim 11 does not recite a “bend line.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7739872 to Murphy et al. (hereinafter “Murphy”).
-From Claim 5: Murphy discloses a welded assembly, comprising:
a first sheet 36/38:
a second sheet 40 disposed over a portion of the first sheet, wherein an overlap area is defined where the first and second sheets overlap; and
a weld disposed within the overlap area (Col. 3, ll. 4-5), wherein the weld connects the first sheet to the second sheet (Col. 3, ll. 1-8; 40 can be welded/brazed to either 36 or 38) and is configured and adapted for distributing stress within the weld and overlapping portion of the second sheet,
wherein the second sheet is a z-band (Col. 3, ll. 1-2) coupling a hot sheet to a cold sheet of a gas turbine engine (Col. 1, ll. 15-22).
-From Claim 2: Murphy discloses wherein the second sheet 40 is configured to support a structure disposed in a gas turbine engine (Col. 1, l. 9).
-From Claim 3: Murphy discloses wherein the first sheet 36/38 is a hot sheet disposed within a gas turbine hot section.
-From Claim 4: Murphy discloses wherein the first sheet 36/38 is a cold sheet of a gas turbine.
-From Claim 15: Murphy discloses wherein the welded assembly is a lap joint (See e.g., Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of US 2008/0053098 to Morenko et al. (hereinafter “Morenko”).
-From Claim 6: Morenko  teaches a welded assembly (see Fig. 2) comprising a first sheet 21 welded to a second sheet 22, wherein the weld includes a weld line tracing a straight line segment 26 in the overlap area 24.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murphy by forming the weld as a straight line segment in the overlap area as taught by Morenko in order to provide a continuous, circumferential connection between the first and second sheets.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of US 2010/0147809 to Geisler et al. (hereinafter “Geisler”).
-From Claims 7 and 8:  Murphy discloses the inventions except for:
wherein the weld includes a weld line tracing an arcuate segment in the overlap area, and
wherein the arcuate weld line arcuate segment is a first arcuate segment, wherein the weld line further traces a second and a third arcuate weld line segment disposed on opposite ends for the first arcuate segment and having curvatures different than that of the first arcuate segment.
Geisler teaches (see Fig. 1b) a method of joining first and second sheets by welding with a weld line tracing an oscillating line (i.e., alternating arcuate segments, where first and third segments have different curvature than a second segment therebetween).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murphy by welding along alternating, arcuate segments as taught by Geisler in order to provide a stronger weld between the sheets.  (See Abstract).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of US 7154065 to Martukanitz et al. (hereinafter “Martukanitz”).
-From Claim 9: Martukanitz teaches a connection between first and second sheets via a weld, wherein the weld includes a weld line tracing an elliptical segment in the overlap area.  (Col. 3, ll. 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murphy by forming the weld line with an elliptical segment as taught by Martukanitz in order to provide a stronger weld (see Col. 2, ll. 39-59).

Allowable Subject Matter
Claims 10-14, 16, and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        9/28/2022